MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                            Sep 18 2015, 8:50 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Gregory F. Zoeller
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Katherine Modesitt Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jonathan Finley,                                         September 18, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1503-CR-88
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable William J. Nelson,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Cheryl Rivera,
                                                         Judge Pro Tempore
                                                         Trial Court Cause No.
                                                         49F18-1309-FD-58730



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-88 | September 18, 2015   Page 1 of 5
[1]   Defendant Jonathan Finley appeals his conviction of Class D Felony Theft,1

      arguing that the evidence is insufficient to support the conviction. Finding the

      evidence sufficient, we affirm.


                                                     Facts
[2]   While on his routine patrol in Marion County in the evening hours of

      September 4, 2013, Police Officer Brian Robertson drove by Team 100 Motor

      Sports Automotive Dealership. The business had closed, but Officer Robertson

      noticed that one of the Cadillacs had an open trunk, and decided to investigate.

      He dimmed his lights and approached the vehicle, where he saw a man—later

      identified as Finley—leaning into the trunk, “his arms and such . . . moving like

      he was working with tools.” Tr. 15.


[3]   Officer Robertson observed the Cadillac’s stereo head gear lying on the ground

      next to Finley’s foot. Officer Robertson also found the Cadillac’s rear-view

      mirror, a quarter-inch chrome ratchet, a ten-millimeter socket, and an extension

      for the socket inside the Cadillac’s trunk.


[4]   Officer Robertson Mirandized2 Finley and began making inquiries. Finley said

      that he did not know how the stereo got outside the vehicle and that the tools

      did not belong to him. He consented to a search of his minivan, which was

      parked just outside the dealership. Officer Robertson noticed that the minivan’s



      1
          Ind. Code § 35-42-4-2.
      2
          Miranda v. Arizona, 384 U.S. 436 (1966).


      Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-88 | September 18, 2015   Page 2 of 5
      sliding door was open, and inside, on the driver’s side rear passenger seat, he

      found a socket set. Several tools were missing from the set, including a quarter-

      inch ratchet, a ten-millimeter socket, and an extension.


[5]   On September 9, 2013, the State charged Finley with class D felony theft. On

      December 22, 2014, the trial court held a bench trial and found him guilty as

      charged. On February 2, 2015, the trial court sentenced him to 545 days, with

      180 days to be served on home detention and 365 days to be served on

      probation. Finley now appeals.


                                   Discussion and Decision
[6]   Finley makes one argument on appeal: that there is insufficient evidence to

      support his conviction. Our standard of review for sufficiency of the evidence is

      well-settled:


              When reviewing the sufficiency of the evidence to support a
              conviction, we consider only the probative evidence and
              reasonable inferences supporting the trial court’s decision. It is
              the fact-finder’s role, and not ours, to assess witness credibility
              and weigh the evidence to determine whether it is sufficient to
              support a conviction. When we are confronted with conflicting
              evidence, we consider it most favorably to the trial court's
              ruling. We will affirm a conviction unless no reasonable fact-
              finder could find the elements of the crime proven beyond a
              reasonable doubt. Therefore, it is not necessary that the evidence
              overcome every reasonable hypothesis of innocence; rather, the
              evidence is sufficient if an inference reasonably may be drawn
              from it to support the trial court's decision.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-88 | September 18, 2015   Page 3 of 5
      Brummett v. State, 10 N.E.3d 78, 89 (Ind. Ct. App. 2014) (citations omitted). To

      convict Finley of theft, the State needed to prove beyond a reasonable doubt

      that Finley knowingly or intentionally exerted unauthorized control over

      property of another person, with intent to deprive the other person of any part

      of its value or use. I.C. § 35-42-4-2(a).


[7]   In support of his argument, Finley directs our attention to his trial testimony.

      Specifically, he testified that he likes to look at used cars on the lot after hours

      so he will not be harassed by salespeople. Tr. 31. Finley claims that on the

      night in question, he saw two people leaving the car lot as he arrived. Id. at 31-

      32. He further claims that he popped open the trunk to check out its size, saw

      the missing panel, and leaned into the trunk to conduct a more thorough

      investigation. Id. at 32-33. Finally, he says that the tools were not his, and the

      missing pieces in his socket set were hidden under the top layer of the socket

      set. Id. at 34-35.


[8]   But all of this evidence was already presented to the factfinder, who deemed it

      not credible. It is not our role to assess the credibility of these statements. Our

      role is limited to determining whether the State’s evidence could lead a

      reasonable factfinder to find all the elements established beyond a reasonable

      doubt.


[9]   The State presented the following evidence. Officer Robertson saw the Cadillac

      with its trunk open. Tr. 13. He pulled up and found Finley partially inside the

      trunk working with tools. Id. at 14. Officer Robertson found three tools from a


      Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-88 | September 18, 2015   Page 4 of 5
       socket set inside the trunk of the vehicle. Id. at 17. He found the precise

       corresponding components missing from the socket set inside Finley’s vehicle.

       Id. at 19. Finally, the owner of the dealership had not authorized Finley to

       remove parts from the vehicle. Id. at 27.


[10]   From this evidence, a reasonable fact-finder could find that Finley exerted

       control over the stereo and the rear-view mirror; that he did so knowingly; that

       this property was of another person; that his doing so was unauthorized; and

       that he had the intent to deprive the other person of its value. The fact-finder

       would not have been unreasonable in finding Finley’s alternative explanation—

       that he was investigating the inside of the trunk with tools that were not his but

       exactly matched his socket set—to strain credulity. In sum, the evidence is

       more than sufficient to sustain the verdict.


[11]   The judgment of the trial court is affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-88 | September 18, 2015   Page 5 of 5